DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Patey (2015/0284147).  Patey discloses, in fig. 6, re-claim 1, a product dispensing device comprising:
 a module comprising a head 14 and a reservoir 5, the head comprising a conduit 20 connecting the inside of the reservoir to an outlet 12 of the head;
  a housing comprising at least two mutually movable parts including an upper part 22 and a lower part2, the at least two parts being arranged to be assembled so as to receive the module inside the housing;
and comprising a rigid portion 10 arranged to press on the head.
Re-claim 9, wherein:


 the device further comprises means 8  arranged for pressing the lining wall  against the reservoir, and means for creating a depression inside this space .

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Geier (5,454,488).  Geier discloses, in figs. 1-7,
re-claim 1, a product dispensing device comprising:
 a module comprising a head 22  and a reservoir 12, the head comprising a conduit 42’ connecting the inside of the reservoir to an outlet 32 of the head;
  a housing comprising at least two mutually movable parts including an upper part 34 and a lower part2 14, the at least two parts being arranged to be assembled so as to receive the module inside the housing;
and comprising a rigid portion 62 arranged to press on the head.
Re-claim 2,  wherein the rigid portion comprises a stem 64, preferably passing through the housing.
Re-claim 3, wherein the head-comprises a deformable chamber 40, the conduit 42’ passing through the deformable chamber, the deformable chamber being at least two times wider at least at a location of maximum width than at the connection of the stem with the deformable chamber.
Re-claim 4, the thickness of the chamber  is at least two times smaller than the maximum width of the deformable chamber.
Re-claim 5, wherein the rigid portion comprises a dispensing spout 70.


Re-claim 6, wherein the rigid portion comprises a dispensing spout 70, and the chamber is integral with a pipe 76  pressed or disposed in the dispensing spout 79, the distal end of the pipe  forming closed lips being able to open when the product to be dispensed passes.
Re-claim 7, further comprising means 46 arranged to remove the spout and/or the stem.
Re-claim 8, wherein the housing covers at least 50% of the volume of the head.
Re-claim 10, wherein the housing forms a clamp comprising lever means  56 multiplying on the deformable chamber of the head a force exerted on the at least two parts  of the housing.
Re-claim 11, wherein the head comprising a bottom wall 74, 
the module being held in the housing by the bottom wall, the reservoir 12 being fixed to the bottom wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 4, 2021